Citation Nr: 0722528	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968 and from August 1970 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing at 
the RO.  The record was held open for 60 days for the 
submission of additional medical evidence.  To date the 
veteran has not submitted any additional evidence.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

At the December 2006 hearing, the veteran testified that he 
had been receiving treatment from Dr. H., a private 
physician.  Except for a laboratory report of hepatitis 
testing, there are no treatment reports from this physician.  
Thus, an attempt should be made to obtain and associate with 
the claims file any relevant records from the above 
physician.

The veteran also testified that he had been receiving 
treatment from the Birmingham VA Medical Center (VAMC).  In 
this regard, the record contains treatment notes dated 
through November 2005.  Thus, ongoing medical records should 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Lastly, the veteran's service medical records show that he 
was diagnosed with acute type A hepatitis.  Post service, 
February 2005 private laboratory testing indicates a current 
or past hepatitis A infection, a past hepatitis B infection, 
and no evidence of hepatitis C infection.  The veteran 
contends, in essence, that he was diagnosed with hepatitis A 
and B in service and that he still has residuals.  Given the 
above, the Board finds that a VA examination is needed to 
determine whether the veteran currently has hepatitis A or 
any residuals of either hepatitis A or B and, if so, whether 
they are related to service.

Accordingly, the case is REMANDED for the following actions:

1.  With the veteran's assistance, attempt 
to obtain and associate with the claims 
file copies of any pertinent records of 
treatment from Dr. H., and copies of any 
pertinent records of treatment received 
from the Birmingham VAMC since December 
2005.  

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and likely etiology of any 
hepatitis found.  The veteran's claims 
file must be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  If 
hepatitis A or any residuals of either 
hepatitis A or B are found, the examiner 
should provide an opinion as to whether 
they are related to service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

3.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



